—Appeal from an order of the Supreme Court (Cobb, J.), entered December 3, 1993 in Ulster County, which denied defendant Town of Ulster’s motion for summary judgment dismissing the complaint against it.
Supreme Court properly denied defendant Town of Ulster’s motion for summary judgment dismissing the complaint against it. A review of the record reveals that the Town failed to make a showing sufficient to establish, prima facie, an entitlement to judgment as a matter of law. As the court noted, the papers in support of the motion were conclusory with respect to the ownership and maintenance of the area at issue. In addition, although it contended that it had not received prior notice of a defective or dangerous condition, the Town failed to submit sufficient evidence in support of this assertion.
Cardona, P. J., Mikoll, Mercure, Casey and Yesawich Jr., JJ., concur. Ordered that the order is affirmed, with one bill of costs.